EXHIBIT 32.1CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL ACCOUNTING OFFICERPURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002I, Arraya Wilaiphan, President and Chief Executive Officer of messageBgone, Inc., hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the annual report on Form 10-K of messageBgone, Inc. for the fiscal year ended August 31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of messageBgone, Inc. messageBgone, Inc.Dated: November 17, 2016 By: /s/ Arraya Wilaiphan. Arraya WilaiphanPresident and DirectorPrincipal Executive Officer Principal Financial OfficerPrincipal Accounting Officer
